Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16, and 37, drawn to a dietary supplement comprising: berberine in an amount up to about 1500 mg; cinnamon in an amount up to about 300 mg; chromium in an amount up to about 300 meg; milk thistle in an amount up to about 150 mg; and pyrroloquinoline quinone disodium (PQQ) in an amount up to about 30 mg.
II.	Claims 17-36, drawn to a method for managing weight, maintaining healthy blood sugar levels, preventing diabetes, or alleviating symptoms associated with diabetes, the method comprising: administering a composition to a subject, the composition comprising: berberine in an amount up to about 1500 mg; cinnamon in an amount up to about 300 mg; chromium in an amount up to about 300 meg; milk thistle in an amount up to about 150 mg; and pyrroloquinoline quinone disodium (PQQ) in an amount up to about 30 mg.

The inventions are distinct, each from the other because of the following reasons:

The inventions of Group I vs. Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species: the many different cinnamon sources (claims 13 and 29), chromium sources (claims 15 and 31), carriers (claims 16 and 32), and treatment methods (claim 17) in the claims.  The species are independent or distinct because different sources contain different components, and thus have different functions and effects; different carriers have different drug release patterns; different diseases have different pathological backgrounds and thus have different mechanisms of treatment. They have different electronic resources and search queries, and searching one subject will not necessarily lead to another subject. Applicant is required to specifically elect each and every species in the elected invention. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (i.e., elect a particular cinnamon source-such as one of those recited in claims 13 and 29; elect a particular chromium source-such as one of those recited in claims 15 and 31; elect a particular carrier -such as one of those recited in claims 16 and 32; elect a particular treatment method -such as one of those recited in claim 17) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 17, and 37 are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655